PER CURIAM.
This is an appeal from a final order dismissing an amended third party complaint filed by the seller of a solar water heater [Solar America Corporation, a/k/a Solar America Cronex] against the manufacturer of the solar water heater [Solar City, Inc.].1 The amended third party complaint sounds in indemnity and is based on a claim filed against the seller by the purchaser of the solar water heater — which claim was settled between the parties and paid by the seller.
We reverse the final order of dismissal upon a holding that the subject third party complaint states a cause of action sounding in indemnity; indeed, the third party defendant manufacturer has filed a confession of error to that effect. The third party complaint alleges that the seller’s liability to the purchaser in this case was *687entirely vicarious, constructive, derivative or technical, as it was based on the manufacturer’s alleged negligent acts in manufacturing a defective solar water heater. The law is clear that indemnity lies against the manufacturer under these circumstances. See Pender v. Skillcraft Indus., 358 So.2d 45 (Fla. 4th DCA 1978); Insurance Co. of North America v. King, 340 So.2d 1175 (Fla. 4th DCA 1976); Wetherington, Tort Indemnity in Florida, 8 Fla.St.L. Rev. 383, 409-10 (1980).
The final order of dismissal under review is reversed and the cause is remanded to the trial court for further proceedings.

. An appeal taken from the same final order dismissing a cross-claim filed by the seller of the solar water heater [Solar America Corporation, a/k/a Solar America Cronex] against the installer of the solar water heater [The Independent Solar Plan Company] has been settled by the parties during the pendency of this appeal.